UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


JANET S. GUTHRIE,                          
                    Plaintiff-Appellant,
                v.
                                               No. 00-2189
BLUE RIDGE SAVINGS BANK,
INCORPORATED,
               Defendant-Appellee.
                                           
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                          (CA-00-92-1)

                     Submitted: November 9, 2000

                     Decided: November 17, 2000

   Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

Janet S. Guthrie, Appellant Pro Se. William Andrew Parker, LONG,
PARKER, WARREN & JONES, P.A., Asheville, North Carolina;
Kimberly Anderson Lyda, HARTSELL, HARTSELL & WHITE,
Concord, North Carolina, for Appellee.
2               GUTHRIE v. BLUE RIDGE SAVINGS BANK
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Janet S. Guthrie appeals the district court’s adoption of the magis-
trate judge’s recommendation, and its dismissal of her retaliation
action filed pursuant to 42 U.S.C.A. § 2000e (Title VII) (West Supp.
2000), against Blue Ridge Savings Bank (Blue Ridge), her former
employer. The district court dismissed the suit on the ground that the
time lapse between Guthrie’s filing of the charge of discrimination on
which she based her current retaliation action, and her placement on
administrative leave and ultimate termination, was too great to estab-
lish a prima facie case of retaliation.

   To prevail on her Title VII retaliation claim, Guthrie must satisfy
the three step proof scheme established in McDonnell Douglas Corp.
v. Green, 411 U.S. 792 (1973), and is required to prove that: (1) she
engaged in a protected activity; (2) an adverse employment action
was taken against her; and (3) there was a causal connection between
the first two elements. Hopkins v. Baltimore Gas & Elec. Co., 77 F.3d
745, 754 (4th Cir. 1996).

   We agree with the district court that Guthrie’s action is subject to
dismissal for lack of a causal connection. "To satisfy the third ele-
ment, the employer must have taken the adverse employment action
because the plaintiff engaged in a protected activity." Dowe v. Total
Action Against Poverty, 145 F.3d 653, 657 (4th Cir. 1998). Here,
Guthrie asserts that she was placed on administrative leave, and ulti-
mately fired, based upon her filing an EEOC complaint almost three
years earlier. This time lapse "negates any inference that a causal con-
nection exists between the [filing of the EEOC charge and termina-
tion]." Id.

   Accordingly, we agree with the district court that Guthrie cannot
establish the necessary causal connection to support a prima facie
                GUTHRIE v. BLUE RIDGE SAVINGS BANK                   3
case, and we find that the district court did not err in granting Blue
Ridge judgment as a matter of law. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED